Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 was filed after the mailing date of the non-final Office action on 11/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b), is withdrawn in view of Applicant’s amendment filed 02/23/2021.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Wood et al. [US Patent Number 5,933,245], fails to anticipate or render obvious an actuating-and-sensing module comprising a first gas sensor, a second gas sensor and a gas transportation actuator, wherein the gas transportation actuator guides the target gas to the first gas sensor and the second gas sensor for measurement; a driving controller configured to control actuations and non-actuations of the first gas sensor, the second gas sensor and the gas transportation actuator, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 18 is allowed because the closest prior art, Wood et al. [US Patent Number 5,933,245], fails to anticipate or render obvious at least one actuating-and-sensing module comprising at least one first gas sensor, at least one second gas sensor and at least one gas transportation actuator, wherein the gas transportation actuator guides the target gas to the first gas sensor and the second gas sensor for measurement; at least one driving controller configured to control actuations and non-actuations of the first gas sensor, the second gas sensor and the gas transportation actuator, in combination with all other limitations in the claim(s) as defined by applicant.

Wood describes features of a data processor (microprocessor) configured to calculate gas concentrations in the target gas (calculated gas concentration values reflect - C6L54-56), wherein the first gas sensor measures the target gas and transmits (provided) first gas measured information to the data storage device (via inputs 32a and 36a to controllers … sensor outputs can be provided to microprocessor – C6L46-56), the second gas sensor measures the target gas and transmits (provided) second gas measured information to the data storage device (via inputs 32a and 36a to controllers … sensor outputs can be provided to microprocessor – C6L46-56), and the data processor calculates a concentration of the first gas and a concentration of the second gas in the target gas (X and Y are values indicating the concentration values of the first and second gases) by comparing the reference information stored in the gas database, the first gas measured information and the second gas measured information (C9, L1-21).


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SAKAKIBARA et al. (US Patent Application Publication 2016/0258897 A1) discloses a sensor element includes a laminate, in which a plurality of oxygen ion-conductive solid electrolyte layers are stacked and in which a measurement object-gas flow portion is disposed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862